Citation Nr: 0522713	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial higher disability rating for 
diabetes mellitus type II, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran originally requested a 
hearing before the Board, but then withdrew his request by 
signed written statement in March 2004.  No further hearing 
requests have been received from the veteran.  

In a written statement received in February 2003, it appears 
that the veteran is raising a service connection claim for 
ulcer secondary to his service-connected diabetes mellitus.  
A rating decision addressing this issue is not in the claims 
file.  The RO is instructed to take appropriate steps to 
develop this matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a May 2005 written statement, the veteran and his wife 
indicated that the veteran has progressed and that he was now 
receiving insulin on a sliding scale after each meal.  The 
written statement included an Authorization and Consent to 
Release Information to VA Form for medical records from Dr. 
Hedge at Thomas Northridge Medical Center for 2005.  These 
records are not part of the claims file.  The Board also 
notes that there are no treatment records from VA facilities 
after September 2001.  The most recent VA medical records may 
not be part of the claims file.  Records from Thomas 
Northridge Medical Center and VA medical facilities must be 
obtained before adjudication on the merits.  

In addition, it appears that no VA examination has been given 
since service-connection was first granted in the July 2002 
rating decision.  In light of this fact, along with the 
statement from the veteran and his wife in May 2005 that his 
condition has "progressed," this claim warrants a VA 
examination.  38 C.F.R. § 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  AMC/RO should attempt to obtain all 
records from Thomas Northridge Medical 
Center pertinent to the veteran's 
diabetes mellitus.  In addition, the 
AMC/RO should obtain all VA medical 
records pertinent to his diabetes 
mellitus since September 2001.  If any of 
the records are unavailable, the AMC/RO 
should note this in the record.  

2.  After completion of the above, the 
AMC/RO should schedule the veteran for a 
VA medical examination to ascertain the 
nature, extent, and current severity of 
his diabetes mellitus, type II.  It is 
imperative that the claims file, the 
applicable C.F.R., and diagnostic 
criteria, be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should be asked to determine the 
veteran's current level of disability as 
it pertains to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Detailed reasons 
and bases for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




